GAUDIN, Judge.
This is an appeal by Edward Cannon, Sr. from a jury verdict dismissing his malpractice claims. The trial was held on September 26 and 28, 1988, and the judgment formally signed on December 12, 1988. We affirm the verdict in favor of Dr. Ralph Gessner and other named defendants and the directed verdict in favor of Dr. Mark Juneau.
The record strongly indicates that neither Dr. Gessner nor any other appellee was guilty of any negligent act or omission. Mr. Cannon, according to the clear preponderance of expert medical testimony, was properly treated in line with acceptable orthopedic procedures.
Although Mr. Cannon failed to submit a brief, our evaluation of the evidence and testimony convinces us that the jury decision was correct. We affirm the jury verdict and the trial judge’s granting of the directed verdict in favor of Dr. Juneau, with Mr. Cannon to bear costs of this appeal.
AFFIRMED.